DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/22/2021 was filed after the mailing date of the Application on 12/15/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Response to Amendment
This office action responds to the amendment filed on 12/22/2021. Claims 1-11 and 13-19 are pending in the application. Claims 1, 5, 7-11, and 13-14 have been amended. Claim 12 is recently cancelled.
Rejections Withdrawn
 	The rejection of claims 5 and 7-14 are rejected under 35 U.S.C. 112, second paragraph has been withdrawn in view of the amended claims as indicated by the applicant in the reply filed on 12/22/2021.
 	The rejection of claims 12-13 are rejected under Double Patenting has been withdrawn in view of the amended claims as indicated by the applicant in the reply filed on 12/22/2021.
Response to Arguments
 	Applicant’s arguments, see page 6-9, filed on 12/22/2021, with respect to the rejection of amended claims 1 under Bodhaine have been fully considered and are persuasive.  Therefore, the rejections have been withdrawn.
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Gabriela Tomescu on 01/14/2022.
The application has been amended as follows:
Claims 16-19 are cancelled. 
Allowable Subject Matter
Claims 1-11, and 13-15 are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Minh Le, whose telephone number is 571-270-3805. The examiner can normally be reached on Monday-Friday (8:30AM-5:00PM EST).
Kenneth Rinehart can be reached at 571-272-4881 or Craig Schneider can be reached at 571-272-3607 or Mary McManmon can be reached at 571-272-6007.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MINH Q LE/Primary Examiner, Art Unit 3753